OPINION OF THE COURT
Silverman, J.
The judgment of conviction should be affirmed.
The underlying facts are sufficiently stated in Justice Carro’s opinion. We differ as to the conclusion to be drawn from those facts — whether on the facts of this case the police acted reasonably and in accordance with the Fourth Amendment, particularly in the light of United States v Santana (427 US 38) on the one hand and Payton v New York (445 US 573) on the other.
Clearly the police had probable cause to believe that defendant had committed murder with a gun.
The arrest took place a week after the killing. No doubt the police could have obtained a warrant in the interim. But, at least in a great city in which many, many crimes *385are committed every day, it overlooks practicalities of police administration to expect the police immediately to obtain anticipatory warrants in every case in which probable cause exists but the police do not know where a prospective defendant is or whether they ever will be able to locate or apprehend him. Here a week elapsed between the time that defendant was named as the perpetrator and the arrest.
When the police were informed that defendant was now at his apartment, they had to leave at once to apprehend him. Any delay would risk his becoming unavailable. Thus some exigency existed.
When the police arrived at the apartment, they did not break in. A woman — not by prearrangement with the police — knocked at the door. Defendant opened the door. He stood just inside the threshold, clearly visible to the police and to anyone else who might be in the public hallway. Thus “[he] was not in an area where [he] had any expectation of privacy. What a person knowingly exposes to the public, even in his own house or office, is not a subject of Fourth Amendment protection.’ * * * [He] was not merely visible to the public but was as exposed to public view, speech, hearing, and touch as if [he] had been standing completely outside [his] house.” (United States v Santana, 427 US, at p 42.)
I do not think the holdings in Payton v New York and Riddick v New York (445 US 573) are applicable to this arrest. In those cases the United States Supreme Court expressly did not pass on whether there was any exigency justifying the warrantless arrest. In neither case had defendant come to and opened and stood at the open door of his home when arrested.
The police, with guns drawn, seized the defendant. They had a right to have their guns drawn — they were arresting a man whom they believed to have recently killed another with a gun. They of course had a right to frisk defendant, for their own protection and to ensure the integrity of their arrest.
Defendant was not wearing shoes. He was obviously going to have to put on shoes. It was reasonable to take him *386into the apartment where his shoes were (People v De Santis, 46 NY2d 82, 88; Washington u Chrisman, 455 US 1, 7).
In Washington v Chrisman (supra) the arrest was made outside the dormitory where the arrestee lived, but the police were held to be authorized to accompany the arrestee to his room while he went to get his identification papers. How much more so were they justified in the present case in going into the apartment with defendant who in any event had to go there to get his shoes.
We do not have here merely a “stop and frisk” based on no more than reasonable suspicion, and justifying only such steps as are necessary to secure the officers’ safety. Rather we have here an arrest, based on probable cause. A search incident to an arrest, unlike a mere stop and frisk, justifies a more extensive search, including a search of the area within the arrestee’s control — the “grabbable” area — for weapons, fruits or instrumentalities of the crime, or “mere” evidence. (See Terry v Ohio, 392 US 1, 25; People v Belton, 55 NY2d 49, 52-53; People v De Santis, 46 NY2d, at p 88.)
In the room in which the officers frisked defendant, defendant was looking in the direction of a closet four to six feet from him — “to his left and down”. The police saw some shoes there. Defendant would presumably have to put on a pair of those shoes. The police were looking for a gun, not for some other contraband. One of the officers went to the shoes and shook them, and discovered a gun. Defendant was two feet away when the gun was discovered. It was thus clearly within the grabbable area. We quite agree with Justice Carro that reasonableness is not to be measured by precise feet and inches. But we draw from this the opposite conclusion — that the reasonableness of the action of police officers in prudently discharging their dangerous duty, with due regard to ensuring their own safety and the integrity of the arrest, and the proper search for weapons and evidence in the grabbable area is not to be defeated because the discovery of the weapon takes place a little closer or a little further from the defendant, or because a less prudent officer might have felt no need to take these precautions with respect to a man *387who perhaps no longer posed a threat to them, or because these routine precautions might not only ensure the officers’ safety but perhaps also discover instrumentalities or evidence of crime. “We are not to strain an immunity to the point at which human nature rebels against honoring it in conduct” (Cardozo, J., in People v Chiagles, 237 NY 193, 197).
Considering the factors of reasonableness, exigency, the “close nexus to the time and place of the arrest” (People v De Santis, 46 NY2d, at p 89), and the “practicalities of police investigation” (cf. People v Orlando, 56 NY2d 441, 446), we think the hearing court properly declined to suppress the gun.
Accordingly, the judgment of the Supreme Court, New York County (Kleiman, J.), rendered on April 23, 1980 convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree should be affirmed.